                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

     ZIMMERMAN AG & CATTLE
     COMPANY, LLC, and RANDY                          CV 18-5-BLG-TJC
     NUNN,

                        Plaintiffs,                    ORDER

         vs.

     NAU COUNTRY INSURANCE
     COMPANY,

                        Defendant.

I.      Introduction

        Before the Court is Plaintiffs’ motion requesting monetary sanctions against

the Defendant NAU Country Insurance Company (NCIC) in relation to a

settlement conference convened by the undersigned on July 16, 2019. Because the

motion is utterly baseless, it is denied. In fact, the motion reflects a lack of civility

on the part of Plaintiffs’ counsel based upon a complete misunderstanding of the

underlying facts and law, as well as what can only be presumed is a lack of

experience in federal court.

II.     Discussion

        By order entered June 12, 2019, the parties were directed to attend a

                                            1
settlement conference in Missoula, Montana at 9:00 a.m. on July 16, 2019.

Consistent with the standard practice of the undersigned, the order required the in

person presence of counsel of record and a representative of Defendant NCIC who

possessed complete authority to resolve the underlying dispute.

      The Plaintiffs and their counsel appeared in person. In support of the motion

for sanctions Defense counsel W. Scott Green precipitously states: “The

Defendants (sic) were not present in person. It is unknown whether or not

Defendant was allowed to appear and attend by telephone or video conference.”

(Doc. 43 at 2). Based upon this statement, Plaintiffs ask the Court to award

monetary sanctions in the amount of $8,366.59. The problem for Plaintiffs lies in

the fact that Mr. Green’s statement is not only inaccurate but completely

unfounded.

      NCIC’s lead counsel, Steven Pattee, and its general counsel intended to be at

the settlement conference in person. But their evening flight on July 15, 2019, was

cancelled rendering them unable to attend in person. Advised of the situation, the

undersigned allowed the two individuals to appear by video conference.

Additionally, counsel of record Mr. Paul Collins and another NCIC representative

were present in person with settlement authority. And NCIC did participate in good

faith negotiation.

                                         2
      A request for sanctions is a serious matter for all involved. The foundation

for a motion for sanctions must be solid. And not, as here, based upon shoddy

assumptions. Therefore, for the reasons stated, Plaintiffs’ motion for sanctions is

denied.

      IT IS SO ORDERED.

             DATED this 1st day of August, 2019.



                                              ______________________________
                                              Jeremiah C. Lynch
                                              United States Magistrate Judge




                                          3
